Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 4-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Winkelmann et al. (US 2017/0033433, hereby referred as Winkelmann).
Regarding claim 1, 
Winkelmann discloses (figures 2 and 3);
A laminated glazing panel comprising (figure 3, laminated glass 60, see paragraph [0043]):  
an outer pane of glass having an outer face and an opposite inner face (figure 3, outer glass layer 63, see paragraph [0043]),  
an inner pane of glass, having an outer face and an opposite inner face (layer 61), the inner pane of glass being laminated to the outer pane of glass by a thermoplastic interlayer (figure 3, layer 62, see paragraph [0050] for disclosing thermoplastic layer), 
an antenna structure comprising (the antenna structure as disclosed in paragraph [0042]): 
a. a feeding structure comprising at least one ground conductor and a signal conductor, the least one ground conductor being electrically isolated from the signal conductor by a gap (figure 2, paragraph [0042], feeding structure 3 comprising the ground conductor to the left side of element 3 and the signal conductor in the center and the gap between them), 
b. a radiator, fed by the feeding structure and electrically connected to the signal conductor (figure 2, radiator 21), and  
a connector (connector 42) to power the antenna structure, through the feeding structure comprising at least one additional conductor connected to the signal conductor (figure 2, paragraph [0042], the center conductor and ground plane of the microstrip line 4) and at least one further conductor connected to the at least one ground conductor at their extremities (figure 2, the microstrip line is connected to the CPW, see paragraph [0042]), 
wherein at least the radiator of the antenna structure, and the signal conductor of the feeding structure and the extremity of the additional conductor are provided on at least one of the surfaces of the inner faces of the outer and/or the inner panes of glass of the laminated glazing panel (figure 3 and paragraph [0043], the antenna and the CPW structure and the microstrip line are placed inside the laminated glass of layers 61,62 and 63).  


Regarding claim 2, 
Winkelmann discloses;
Wherein the radiator comprises a slot and a tip, the radiator being coupled to the signal conductor through the tip (figure 2, radiator 21 comprises a slot and tip. The radiator is connected to the signal conductor from bottom left side).  

Regarding claim 4, 
Winkelmann discloses;
Wherein the connector is a flat radio frequency type connector (figure 2, paragraph [0048], the RF connected to 50-ohm microstrip line through the pads 42).  

Regarding claim 5, 
Winkelmann discloses;
Wherein there are at least two ground conductors, and the radiator and the at least two ground conductors and, and the signal conductor are printed, coated on at least one of the inner faces of the outer and/or the inner panes of glass (figure 2, the radiator 21 and at least two ground planes and the signal conductor).  

Regarding claim 6, 
Winkelmann discloses;
Wherein the coupling of the signal conductor and the at least two ground conductors and to the connector are made by contact during a lamination process (figures 2 and 3, the antenna structure of figure 2 inside the glass layers of figure 3).  

Regarding claim 7, 
Winkelmann discloses;
Wherein the radiator and the feed structure of the antenna structure are made of a same conductive material or different conductive materials (the radiator 21 and feed structure of figure 2. See paragraphs [0008] and [0010]).  

Regarding claim 8, 
Winkelmann discloses;
Wherein the radiator and the feeding structure of the antenna structure comprise silver (the radiator 21 and feed structure of figure 2. See paragraphs [0008] and [0010]).    

Regarding claim 9, 
Winkelmann discloses (figure 2);
Wherein there are at least two further conductors, and the at least two ground conductors of the feeding structure comprise at least two opposing ground plane conductors (ground plane conductors 22 and 23), the at least two ground plane conductors being connected to extremities of the at least two further conductors of the connector (paragraph [0048], connector 42), the at least two ground plane conductors being not in contact with the signal conductor (see figure 2, the radiator 21 with the ground planes and the microstrip line and zone 3).  

Regarding claim 10, 
Winkelmann discloses;
Wherein the feeding structure is a co-planar waveguide (figure 2, paragraph [0042], coplanar wave guide structure 3).  

Regarding claim 11, 
Winkelmann discloses;
Wherein the feeding structure is a microstrip line (figure 2, paragraph [0042], element 4).    

Regarding claim 12, 
Winkelmann discloses;
Wherein the antenna structure operates in a frequency band for a dedicated short-range communications system, a GPS system, or a long-term evolution (LTE) cellular system (the antenna structure of figure 2. See paragraph [0001]).  
Regarding claim 13, 
Winkelmann discloses;
Wherein the laminated glazing is an automotive glazing (figure 3, paragraphs [0001]- [0002] and [0007]).  

Regarding claim 14, 
Winkelmann discloses;
Wherein the laminated glazing is a windshield (figure 3, paragraphs [0001]- [0002] and [0007]).    

Regarding claim 15, 
Winkelmann discloses;
Wherein the laminated glazing is a building glazing (figure 3, paragraphs [0001]- [0002] and [0007] for disclosing that the antenna is used for glasses).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann et al. (US 2017/0033433, hereby referred as Winkelmann) in view of Talty et al. (US 2017/0324138, hereby referred as Talty).
Regarding claim 3, 
Winkelmann does not disclose;
Wherein the radiator comprises further a conducting wire.  

However, Talty teaches;
Wherein the radiator comprises further a conducting wire (see the radiator of figure 7).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiator comprises further a conducting wire, as taught by Talty, into Winkelmann in order to use the type of the antenna in the window of vehicle for heating purposes.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuchs et al. US 6239758, Shimo et al. US 2016/0254586, and Song et al. US 2017/0237147 discloses an antenna structure for a laminated glazing glass.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845